Citation Nr: 9930397	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-23 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.

2.  Entitlement to service connection for chondrosarcoma 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for 
peripheral neuropathy and chondrosarcoma secondary to Agent 
Orange.

The Board notes that service connection for a lesion of the 
patella and upper thigh was denied by the RO in August 1984.  
The RO also denied service connection for a lesion of the 
left femur in August 1985.  Since the previous RO decisions, 
new Department of Veterans Affairs (VA) regulations have been 
implemented governing eligibility for service connection 
based on exposure to Agent Orange.  Accordingly, the Board 
will consider the veteran's current claim for service 
connection for peripheral neuropathy and chondrosarcoma due 
to exposure to Agent Orange on a de novo basis, without 
regard to finality of the previous RO decisions.  See Routen 
v. Brown, 142 F.3d 1434, 1441 (Fed.Cir. 1998) (citing Spencer 
v. Brown, 17 F.3d 368, 372 (Fed.Cir. 1994) (a change in a VA 
regulation can constitute a new basis for entitlement to a 
benefit)).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The service medical records are negative for complaints 
or findings indicative of peripheral neuropathy or 
chondrosarcoma.

3.  There is no competent medical evidence demonstrating a 
current neurological disability manifested by acute and 
subacute peripheral neuropathy.

4.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed chondrosarcoma and any 
incident of service, including any alleged exposure to Agent 
Orange.

5.  Chondrosarcoma is specifically excluded as one of the 
listed conditions for presumptive service connection based on 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection (on a direct 
and presumptive basis) for peripheral neuropathy secondary 
to exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to direct service connection for 
chondrosarcoma secondary to exposure to Agent Orange.  38 
U.S.C.A. § 5107(a).

3. The claim of entitlement to presumptive service connection 
for chondrosarcoma secondary to exposure to Agent Orange 
is precluded by law.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  


Factual background

The service medical records are negative for complaints or 
findings concerning peripheral neuropathy or chondrosarcoma.  
No pertinent abnormalities were reported on the separation 
examination in April l970.

The veteran was seen by a private physician in January 1981 
and reported that the right side of his neck had been 
bothering him for some time.  He had hurt his right shoulder 
and had experienced problems with that area.  The assessments 
were chronic arthritis and muscle spasm.  

The veteran was hospitalized in a private facility in 
November 1982.  A review of systems noted that he reported 
numbness along the medial aspect of the right arm into 
several fingers for the previous four to five months.  There 
had also been achiness of the neck.

A bone scan of the spine, pelvis and lower extremities at a 
private facility in January 1984 revealed an area of abnormal 
uptake in the distal left femoral shaft, corresponding to 
some stippled calcifications.  The possibility of the process 
as a bone infarction or even enchondromal bone tumor could 
not be excluded, and further evaluation was warranted.

VA outpatient treatment records show that the veteran was 
seen in the orthopedic clinic in June 1984.  It was indicated 
that "hot spots" in the left femur were noted on a bone 
scan.  A repeat bone scan and CT of the femur were not 
suggestive of a tumor.  An examination disclosed tenderness 
along the quadriceps on the left and at the greater 
trochanter.  In August 1984, it was reported that muscle 
atrophy had been present.  The veteran presented with a very 
painful left knee.  He complained of left hip, shoulder and 
elbow pain.  An examination revealed point tenderness over 
the fourth metacarpal joint on the left with some joint pain 
on motion.  The assessments were pain in numerous joints and 
abnormal bone and CT scan of the lower femur and upper tibia.  
A bone scan later that month showed a solitary lesion of the 
distal left femur.  The possibility of a primary bone tumor 
should be considered.  

The veteran was afforded an Agent Orange examination by the 
VA in September 1984.  The pertinent medical history included 
joint pain, a cold sensation of the lower extremities and 
numbness and paresthesias of the lower legs.  Following an 
examination, the pertinent impression was hot spot of the 
left femur.  

Additional VA outpatient treatment records reveal that the 
veteran complained of generalized joint pain in October 1984.  
Nodules were noted on the lateral side of both knees.  It was 
indicated that the veteran's peripheral symptoms included 
bilateral hip, knee and heel pains.  There was no history of 
red, hot, painful or swollen joints.  The assessment was to 
rule out rheumatoid variant.  The veteran had complaints 
concerning various joints in November 1984.  The assessment 
was fibromyalgia.  

The veteran was seen in a VA clinic in January 1985 for 
generalized joint pain.  He had multiple complaints, 
including arthralgias and weight loss.  The impression was 
chronic pain syndrome (fibrositis).  He was also seen in the 
orthopedic clinic that day and the assessments were possible 
discoid tumor and probable bony infarct.  

A VA general medical examination was conducted in October 
1988.  The veteran stated that about two years earlier, he 
had a scan at a private clinic which revealed a hot spot in 
the left femur.  He reported that the area around the left 
lower thigh, anteriorly, burned all the time.  Following an 
examination, the pertinent impression was history of a 
possible lesion in the lower third of the left femur.

VA outpatient treatment records show that in March 1990, the 
veteran complained of increased joint pain and that his hands 
became numb.  He also reported left arm pain.  The 
impressions included fibromyalgia.

The veteran was hospitalized by the VA from September to 
October 1990.  It was indicated that he had a known lesion of 
the left femur for six years.  A CT scan revealed findings 
consistent with an old bone infarct or an enchondroma.  The 
pathology report following an incisional biopsy of the left 
femur disclosed a low grade chondrosarcoma.  Resection of the 
left femoral shaft was accomplished.  The diagnoses were low 
grade chondrosarcoma of the left femur and status post 
resection of the left femoral shaft with tumor.

VA outpatient treatment records show that the veteran was 
seen in February 1992 for complaints including neck and 
shoulder pain, as well as bilateral hand numbness, and leg 
pain/weakness.  Additional testing was recommended.  An 
electromyogram in April 1992 revealed findings insufficient 
for a diagnosis. 

A nerve conduction study of the upper extremities at a 
private facility in July 1993 was abnormal due to ulnar 
slowing about the right elbow.

When seen in a VA outpatient treatment facility in August 
1996, it was reported that the numbness and weakness in the 
veteran's legs and hands continued.

The veteran was afforded a general medical examination by the 
VA in October 1996.  It was indicated that the chondrosarcoma 
was discovered in 1990 and that, following resection, the 
condition was considered to be stable.  He also related a 
history of neck pain, including numbness and weakness in the 
neck, both arms and legs.  A neurological evaluation showed 
general loss of muscle power, likely secondary to prolonged 
immobility secondary to pain.  A right ankle jerk was not 
elicited.  There was evidence of sensory deficit on the 
lateral border of both lower legs.  There was also loss of 
tactile sensation involving some fingers of both hands.  The 
diagnoses included status post low grade chondrosarcoma of 
the left femur with resection; chronic pain syndrome and 
fibromyalgia syndrome.  

An electromyogram (EMG) was conducted at a VA facility later 
in October 1996.  It was noted that peroneal and tibial motor 
and sural sensory nerve studies were normal, as was the 
electromyogram of the foot and ankle.  There was no 
electrical evidence for peripheral neuropathy or lumbar 
radiculopathy.

The veteran was seen in a VA outpatient treatment clinic in 
July 1997.  A history of "peripheral neuropathy" was noted 
with pain, stiffness, sore lumps on his feet and numbness and 
tingling of the lower extremities below the knees and hands.  
The veteran related that his hands and feet were becoming 
very numb.

The veteran was afforded a peripheral nerves examination by 
the VA in July 1997.  He was being evaluated for a multiple 
year history of peripheral neuropathy.  He stated that since 
the early 1970's he began to experience numbness, "pins and 
needles" tingling and pain in both hands.  By the late 
1970's, he was also experiencing numbness and tingling in his 
legs, accompanied by shooting pains down his legs, 
accompanied by weakness of the feet.  These symptoms had 
continued and gradually progressed until the present.  His 
current complaints included shooting pain in the legs, 
tingling in the hands and especially severe pain in the 
bottoms of both feet, associated with decreased balance and 
weakness in the legs.  He also noticed pain bilaterally in 
the hips, without weakness.  Following an examination, the 
diagnosis was possible symmetric sensory motor peripheral 
neuropathy.  The examiner commented that while the veteran's 
complaints of numbness/tingling dysthesia, and pain in a 
glove and stocking distribution were typical of a peripheral 
neuropathy due to systemic or familial cause, there was no 
clear medical condition that predisposed the veteran to a 
neuropathy nor a family history of neuropathy.  In addition, 
certain features of the examination, such as proprioception 
and preservation of objective findings such as deep tendon 
reflexes were highly unusual.  Further testing was advised.

Additional VA medical records reflect that the veteran was 
seen in a neurology clinic on July 15, 1998, with a main 
complaint of chronic pain of the whole body, which had 
improved with medication.  This medical record indicates that 
the veteran had a history of peripheral neuropathy.  The 
impressions included a chronic pain syndrome, peripheral 
polyneuropathy of all limbs, and left lower extremity 
neuropathic muscular atrophy.  In a July 22, 1998 Addendum, a 
VA physician indicated that the veteran presented with a 
history that included chronic low back pain with known 
peripheral neuropathy, and noted that the veteran was being 
re-evaluated in the neurology clinic.  According to the 
physician, the veteran's left leg looked smaller, which was 
likely due to the veteran's old femur injury/ chondrosarcoma.  
The veteran had diffusely decreased strength on the [left] 
side, but that he could heel and toe.  No straight leg 
raising was found, and the toes were down going bilaterally.  
His gait was of normal station, but was antalgic with a limp 
on that side.  The reflexes were diffusely decreased in the 
legs.  The cranial nerves were intact, and there was no sign 
of ataxia.  The strength in upper extremities was 5/5.  The 
impression was of chronic pain syndrome, including headache 
and low back pain.  The physician commented that her 
examination did not show any sign of a lumbar radiculopathy 
and she suspected that the leg atrophy was all from his prior 
disease.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and a tumor becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).



I.  Direct Service Connection

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the veteran must 
provide competent medical evidence establishing a connection 
between the claimed conditions and active service or in-
service exposure to Agent Orange.  See Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d at 
1042 ("[p]roof of direct service connection . . . entails 
proof that exposure during service caused the malady that 
appears many years later")).

As previously noted, the record contains a report of VA 
examination dated on July 15, 1998, which indicates an 
impression of peripheral polyneuropathy in all limbs.  While 
the Board acknowledges the foregoing impression, the Board 
observes that the record also contains a July 1997 report of 
VA examination, which indicated a diagnosis of possible 
symmetric sensory motor peripheral neuropathy, and an October 
1996 electromyogram, which revealed normal motor and sensory 
nerve studies and no electrical evidence of peripheral 
neuropathy.  Moreover, in an addendum to the July 15, 1998 VA 
examination report, the VA physician while indicating that 
the veteran had a history of chronic low back pain with known 
peripheral neuropathy, concluded only with a diagnosis of a 
chronic pain syndrome, without making reference to the 
presence of a current neurological disability manifested by 
peripheral neuropathy.  Indeed, no diagnosis of peripheral 
neuropathy was entered following this most recent 
examination.  Thus, in the absence of a presently existing 
disability manifested by peripheral neuropathy, which can be 
related to service, there is no plausible claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332-33 (Fed. Cir. 1997) 
(citing Caluza, supra; and Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim")).

Similarly, while the October 1996 VA examination report 
discloses a diagnosis of status post low grade chondrosarcoma 
of the left femur with resection, the Board observes that 
there is no medical evidence relating this disorder with the 
veteran's period of service or with any alleged exposure to 
Agent Orange during service.  Nor is there any evidence which 
indicates that a compensable disabling tumor was manifested 
within one year thereafter.  Such evidence would be required 
to support this claim.

The Board has considered the veteran's lay statements with 
regard to these claims.  However, the Court has held that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Brewer v. West, 11 Vet. App. 228, 231 (1998) (citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993)).  Thus, his 
assertions as lay party on matters of medical causation or 
diagnosis are not sufficient to make these claims for direct 
service connection well grounded.  Grottveit, supra.

Under these circumstances, the Board determines that the 
veteran has not met his initial burden of presenting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for direct service connection for 
peripheral neuropathy and chondrosarcoma are well-grounded.  
Accordingly, the claims are denied.


II.  Presumptive Service Connection

In essence, the veteran argues that his exposure to Agent 
Orange caused him to develop peripheral neuropathy and 
chondrosarcoma.  The service records indicate that during the 
veteran's tour of duty he had foreign service in Vietnam, 
from September 1968 to September 1969.  The fact that the 
veteran had service in Vietnam, does not mean exposure to 
Agent Orange may be presumed.  See 38 C.F.R. § 3.307(a)(6).  
Rather, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(emphasis provided in case); 38 U.S.C.§ 1116(a)(3) (West 
1991).  The Court held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran had not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e); pursuant to Gardner v. Brown,  5 F.3d 1456, 1458 
(Fed. Cir. 1993) (starting point in interpreting a statute is 
its language) aff'd, 513 U.S. 115 (1994).  Id.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (1999).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma, (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 
(1994).

The Board will now analyze whether presumptive service 
connection is warranted for peripheral neuropathy or 
chondrosarcoma based on Agent Orange exposure.  Considering 
the latter first, the Board notes that chondrosarcoma is not 
among the conditions listed in 38 C.F.R. § 3.309(e), which 
are recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, 
including Agent Orange.  Although soft tissue sarcomas are 
included, it is observed that chondrosarcoma is specifically 
excluded by 38 C.F.R. § 3.309(e).

In light of the above, the Board observes that the Court has 
held that in cases in which the law and not the evidence is 
dispositive, a claim of entitlement to VA benefits should be 
denied or the appeal to the Board should be terminated 
because of the absence of legal merit, or the lack 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of the provisions of 
38 C.F.R. § 3.309(e) to establish a rebuttable presumption 
that his current diagnosis of chondrosarcoma was caused by 
exposure to Agent Orange.  To the extent that the law is 
dispositive of this issue, the claim for presumptive service 
connection for chondrosarcoma secondary to exposure to Agent 
Orange lacks legal merit, and must be denied.  Id.

Considering the former, the record is devoid of any treatment 
for symptoms and/or a medical diagnosis of peripheral 
neuropathy with one year after September 1969, or the 
veteran's separation from service.  Moreover, as aptly noted 
above, a current disability manifested by peripheral 
neuropathy is not shown by the evidence in this case.  
Because the evidence of record does not support a finding 
that the veteran currently suffers from a neurological 
condition that would be presumptively service connected under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e), the 
Board concludes that, based on the evidence presently of 
record, the veteran has not submitted a well-grounded claim 
for presumptive service connection for peripheral neuropathy.  
See McCartt v. West, 12 Vet. App. at 167 (citing Brock, 10 
Vet. App. at 162).  Accordingly, this claim is denied.

ORDER

Service connection for chondrosarcoma secondary to exposure 
to Agent Orange, on a direct and presumptive basis, is 
denied.

Service connection for peripheral neuropathy secondary to 
exposure to Agent Orange, on a direct and presumptive basis, 
is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

